Citation Nr: 0514931	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-34 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability evaluation for a 
bilateral hearing loss disability.

3.  Entitlement to a combined rating in excess of 90 percent 
for service-connected disabilities.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to August 
1979 with service in Vietnam.  He was awarded the Purple 
Heart and Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions rendered by the Winston-Salem, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In particular, he appeals an April 2003 rating 
action that granted service connection for PTSD and assigned 
an initial 50 percent evaluation for such, and an April 2004 
rating decision that denied a compensable rating for a 
bilateral hearing loss disability.  

He also appeals a 2003 RO denial of a combined evaluation in 
excess of 90 percent for service-connected disability.  


FINDINGS OF FACT

1.  Throughout the course of this appeal, the veteran's PTSD 
has been manifested by occupational and social impairment 
with reduced reliability and productivity.

2.  At no time during the course of the appeal has the 
occupational and social impairment from the veteran's PTSD 
more nearly approximated deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

3.  The veteran's bilateral hearing loss disability is 
manifested by level I hearing loss in both the right and left 
ears.  

4.  The veteran's compensable service-connected disabilities 
include post operative residuals of bilateral hallux valgus 
with pes planus and callous formation (rated as 50 percent 
disabling); PTSD (rated as 50 percent disabling); residuals 
of a shell fragment wound of the left arm (rated as 10 
percent disabling); residuals of a shell fragment wound of 
the left lower extremity (rated as 10 percent disabling); 
residuals of a shell fragment wound of the right lower 
extremity (rated as 10 percent disabling); tinnitus (rated as 
10 percent disabling); residuals of a shell fragment wound of 
the right knee (rated as 10 percent disabling); and 
chondromalacia and residuals of a shell fragment wound of the 
left knee (rated as 10 percent disabling).

5.  The veteran's noncompensable service-connected 
disabilities include residuals of a shell fragment wound of 
the left hand, a bilateral hearing loss disability, residuals 
of a shell fragment wound of the left thigh, and residuals of 
a shell fragment wound of the right thigh.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2004).

3.  Entitlement to a combined disability rating in excess of 
90 percent is not shown as a matter of law.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and its implementing regulations are applicable 
to the veteran's claims for higher disability evaluations for 
his service-connected PTSD and hearing loss disability.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

In the case at hand, the record reflects that the veteran was 
provided VCAA notice as it pertains to his claim for service 
connection for PTSD in a letter dated in October 2002 prior 
to the April 2003 rating decision on appeal.  VA's General 
Counsel has held that the notification requirements of the 
VCAA and the regulations implementing it are not applicable 
to downstream issues, such as the issues of entitlement to 
higher initial disability rating for PTSD.  See VAOPGCPREC 8-
2003 (Dec.  22, 2003).  The Board is bound by this opinion.  
See 38 U.S.C.A.  § 7104(c) (West 2002).  In any event, the 
Board notes that through the statement of the case, 
supplemental statement of the case, and various letters from 
the RO to the veteran, the veteran has been informed of the 
evidence and information necessary to substantiate his claim 
for a higher initial rating for PTSD, the information 
required from him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit.  Although the RO has not specifically requested him 
to submit all pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence.

The record also reflects that the veteran was provided VCAA 
notice as it pertains to his claim for an increased rating 
for his hearing loss disability in a letter dated in January 
2004 prior to the April 2004 rating decision on appeal.  
Thereafter, the RO provided the veteran with additional 
pertinent information in the statement of the case and 
supplemental statement of the case issued supplement thereto.  
Through the statement of the case and the aforementioned 
letter from the RO to the veteran, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim for an increased rating for his 
hearing loss disability, the information required from him to 
enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit.  Although the 
RO has not specifically requested him to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.

Based on the foregoing, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations as it pertains to his claims for 
higher disability evaluations for his PTSD and hearing loss 
disability.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records identified by the veteran as 
pertinent to his claim for higher disability evaluations for 
his PTSD and hearing loss.  In addition, he has been provided 
with examinations to ascertain the severity of his service-
connected PTSD and hearing loss disabilities.  

Based on the foregoing, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations as they pertain to his 
claims for higher evaluations for his PTSD and hearing loss 
disabilities.  Accordingly, the Board will address the merits 
of the veteran's these claims.

With regard to the veteran's claim for a higher combined 
service-connected disability evaluation, the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  As resolution of the veteran's appeal of his 
combined service-connected disability rating is dependent on 
interpretation of the regulation pertaining to combined 
ratings for service-connected disabilities, the veteran could 
not submit any evidence that could potentially change the 
outcome of his appeal.  VA has no further duty, therefore, to 
notify the veteran of the evidence needed to substantiate his 
claim for a higher combined service-connected disability 
evaluation, or to assist him in obtaining that evidence, in 
that no reasonable possibility exists that any assistance 
would aid him in substantiating the claim.  38 U.S.C.A. § 
5103A (West 2002); see Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).


Evidentiary Background

The record reflects that the veteran sustained shell fragment 
wound injuries to his left forearm, right lower extremity, 
left lower extremity, right foot, left foot, right thigh, 
left thigh, left hand, left knee, and right knee during 
service.  He was awarded the Purple Heart and Combat Action 
Ribbon (CAR). 

Service connection for a bilateral hearing loss disability 
was awarded by rating action dated in January 1980.  A 
noncompensable disability evaluation was assigned for this 
disability.  In October 1991, the Board denied a compensable 
rating for the veteran's hearing loss disability.  

Treatment records form the Cherry Point, North Carolina, 
Naval Hospital (hereinafter Cherry Point), show that the 
veteran received treatment for job related stress.  In 
November 1999, he reported stress with a new supervisor.  He 
also reported flashbacks.  He was counseled about not being 
fast enough on doing his job.  He felt that if he deviated in 
any way from the prescribed way to work that he would get 
yelled at despite reaching the same result.  

An April 2002 outpatient treatment record from Cherry Point 
indicates that the veteran had stated that he had to get out 
of his work environment for a while.  His supervisor had 
informed him that a lot of complaints had been submitted 
about him.  He was told that the branch head had wanted to 
write him up so that he could be fired.  This had transpired 
over time creating a stressful environment for the veteran.  

Post service private medical records from the Community 
Wellness Center in New Bern, North Carolina, dated from May 
2002 to December 2002, show that the veteran received 
treatment for PTSD.  In May 2002, the veteran was noted to be 
robust, but in pain.  He was alert and oriented times four.  
He was not overly psychotic.  He denied any delusions or 
hallucinations.  However, the examiner could tell that the 
veteran was paranoid when talking with him about his Vietnam 
experiences.  Although he denied homicidal thoughts, the 
veteran was guarded.  He also denied suicidal thoughts.  His 
attention and concentration were poor when talking about 
Vietnam and his eye contact decreased significantly.  
Although the veteran was not hypervigilant or scanning, he 
was anxious.  His intelligence appeared average.  He 
demonstrated concrete thought and fair abstract reasoning 
ability.  His insight and judgment were good.  Pertinent 
diagnoses were PTSD, delayed onset, severe, and alcohol 
abuse.  His current global assessment of functioning (GAF) 
score was noted to be between 45 and 50 with a GAF as high as 
60 over the past year.  

Subsequent psychological testing revealed that the veteran 
endorsed two critical items in the form of thoughts or 
fantasies about hurting someone and hearing voices.  He was 
likely to be emotional labile, demanding, hostile, irritable, 
evasive, suspicious, and distrustful.  He had difficulty 
concentrating and thinking clearly.  His judgment and reality 
testing may have been quite poor.  In response to stress, he 
was likely to become more disorganized, agitated, or to 
engage in more daydreaming or fantasy.  He thought that 
people said vulgar and insulting things about him, had it in 
for him, and were trying to influence his mind.  

During treatment in June 2002, it was noted that the veteran 
talked about taking leave from work in order to keep himself 
from hurting someone.  He flowed in and out of a state of 
denial.  He expressed a desire to stay at work as long as he 
could.  It was noted that his abstract and concrete reasoning 
abilities, insight, judgment, impulse control and 
concentration were impaired due to PTSD symptomatology 
including poor sleep, depression, exaggerated startle 
response, hypervigilance, flashbacks, outburst, isolations, 
etc.  Though the veteran did not appear to be homicidal or 
suicidal, those thoughts remained a part of his every day 
life.  His thoughts were disorganized and his associations 
were loose, but easily directed by the therapist.  His mood 
was dysphoric and his affect was agitated.  

At a later psychotherapy session in June 2002, the veteran 
reported that he had used all of his sick days and most of 
his vacation days.  Altercations with coworkers and 
supervisors had left him feeling threatened.  He did not seem 
to realize that he risked suspension or arrest.  Though he 
was defensive and self-righteous in his presentation, he 
began to relax and talk a little bit about his problems, much 
of which concerned his rocky marriage of 31 years.  He 
expressed gratitude about being able to get some things off 
of his chest.  He was back at work and was going to be 
leaving for vacation soon.   It was noted that his abstract 
and concrete reasoning abilities, insight, judgment, impulse 
control and concentration were impaired due to PTSD 
symptomatology including poor sleep, depression, exaggerated 
startle response, hypervigilance, flashbacks, outburst, 
isolations, etc.  Though the veteran did not appear to be 
homicidal or suicidal, those thoughts remained a part of his 
every day life.  His thoughts were disorganized and his 
associations were loose, but easily redirected by the 
therapist.  His mood was dysphoric and his affect was 
agitated.  

Treatment records from July 2002 to December 2002 show no 
change in the general assessment of the veteran.  He had 
anxiety concerning the health of his mother.  He noted during 
treatment in November 2002 that he had one antagonistic 
coworker, but he was able to keep his distance from this 
individual.  The bulk of the session was devoted to talking 
about ways to avoid impulses to threaten creditors as they 
continued to harass him.  In December 2002, he reported that 
he did not know how long he could keep from hurting one of 
his coworkers.  

A private audiological evaluation in December 2002 indicates 
pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
65
85
LEFT
25
30
45
65
75

In March 2003, the veteran underwent a compensation and 
pension examination conducted by QTC Medical Services.  He 
reported problems over the past 35 years and reported that 
his symptoms were worse.  He reported more nightmares and 
that he was less tolerant of others.  He had a sleep 
disturbance with interrupted sleep.  He also had nightly 
nightmares and intrusive thoughts.  He stated that he was 
easily startled, hypervigilant, very aware of his 
surroundings, and uncomfortable in crowds.  He had a very 
volatile temper.  He reported that he had never had a suicide 
attempt and had no panic attacks.  It was noted that the 
veteran worked full time at production control.  He had been 
in his present position for four years.  He lived with his 
wife and did chores around the house.  He had limited social 
relationships and solitary recreational and leisure pursuits.  
He had friends and spent his time sitting around and watching 
television.  He also went to church.  He was a high school 
graduate with four years of college, but no college degree.  
He had two children and 10 grandchildren; however, he could 
not spend much time with them as he could not tolerate the 
commotion.  

The examiner noted that the veteran was alert and 
cooperative.  He was casually dressed.  He answered questions 
and volunteered information.  There were no bizarre motor 
movements or tics.  His mood was a bit tense and his affect 
was appropriate.  He had nightmares and intrusive thoughts.  
However, he reported no homicidal or suicidal ideations.  
There were no delusions, hallucinations, ideas of reference, 
or suspiciousness.  He was oriented time three with good 
remote and recent memory.  His insight and judgment appeared 
to be adequate as did his intellectual capacity.  He had been 
re-experiencing traumatic events from Vietnam in terms of 
nightmares and intrusive thoughts.  He avoided thinking about 
the events.  He was less interested in hobbies and social 
activities.  He felt detached and estranged from others.  He 
also felt emotionally numb at times.  He had a sleep 
disturbance and was irritable.  He was hypervigilant and 
easily startled.  These problems interfered with his social 
activities and work and caused some distress.  A GAF of 55 
was assigned with moderate impairment of social functioning 
and difficulty getting along with others.  

By rating action in April 2003, the RO awarded service 
connection for PTSD.  An initial disability evaluation of 50 
percent was assigned.  This increased rating resulted in an 
increase in the combined service-connected disability 
evaluation from 80 percent to 90 percent.  

A September 2003 private medical record indicates that the 
veteran sought an audiometric assessment.  It was noted that 
he had worked in a lot of noise at the naval base and was 
getting ready to retire in the near further.  He reported a 
lot of noise exposure during his work career.  Otoscopy 
revealed no excessive cerumen.  The results of pure tome 
audiometric threshold testing revealed a bilateral 
symmetrical hearing profile with hearing from 250 Hz thorough 
100 Hz in the normal range and above that, a moderate severe, 
sloping to severe sensorineural hearing loss was identified.  
Speech reception thresholds were 20 dBHL for the right ear 
and 25 dBHL for the left ear.  The veteran had excellent 
ability bilaterally to understand amplified speech.  The 
veteran was contemplating filing a claim with the U.S. 
Department of Labor.  

In November 2003, the veteran filed a claim for an increased 
rating for his service-connected hearing loss disability.

In December 2003, audiological evaluation revealed pure tone 
thresholds, in 


decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
60
70
LEFT
25
30
45
65
70

In conjunction with his appeal, the veteran was afforded a VA 
audiological examination in April 2004.  He reported 
significant noise exposure during his military service that 
he believed was responsible for his hearing loss and constant 
tinnitus.  He reported difficulty understanding 
conversational speech and that he had constant tinnitus that 
occasionally affected his sleep.  He reported a loss of 2 
days of work a month due to hearing difficulty.  Examination 
of his auricles was within normal limits bilaterally.  
External examination was abnormal bilaterally.  Significant 
cerumen was noted in both ears.  Audiological evaluation 
based on puretone audiometry test results using air 
conduction was recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
60
85
LEFT
20
15
50
55
70

Average puretone threshold in the right ear was 55 Hz and 
average puretone threshold in the left ear was 47.5 Hz.  
Speech audiometry, performed with the Maryland CNC word list, 
revealed speech recognition ability of 92 percent in the 
right ear and of 92 percent in the left ear.

The April 2004 examination report also includes puretone 
audiometry tests by bone 


conduction.  The results of this testing is as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
60
80
LEFT
20
15
50
50
70

This results in an average puretone threshold in the right 
ear of 53 Hz and average puretone threshold in the left ear 
of 46 Hz.  

The examiner noted that the bone conduction study was better 
than air conduction study to reflect the veteran's hearing 
loss.  The examiner also noted that the veteran's hearing 
loss had progressed to bilateral mild to moderately severe 
hearing loss in both ears, slightly worse in the right.  The 
veteran had a sensorineural hearing problem.  It was noted 
that removal of the cerumen may affect the veteran's hearing 
acuity and his tinnitus.  

An April 2004 VA outpatient treatment record indicates that 
the veteran complained of nightmares.  It was noted that he 
retired from federal civil service.  He was unable to sleep.  
He noted that he shot 3 cousins by accident when he was a 
child.  He liked to clean guns.  He was also involved in 
church and in the Masonic club.  A GAF of 50 is recorded.  

A June 2004 VA outpatient treatment record indicates that the 
veteran had marital difficulties and had caught his wife in 
an affair.  He did not care as long as her friend was not in 
his space to disrespect him.  He disliked his grandchildren 
spending every weekend at his house.  He no longer cared for 
his wife.  He was dressed in casual attire.  His grooming and 
hygiene were good.  His speech was clear and his language and 
thought processes were angry.  He was oriented times 4.  He 
denied suicidal or homicidal ideations, hallucinations, and 
delusions.  His mood was angry and his affect was flat.   His 
attitude was negativistic.  He displayed a rather grandiose 
demeanor in which he stated that his focus in life was to let 
by-gones be by-gones.  He no longer cared much for anything 
and did not want to be bothered.  

An August 2004 VA mental hygiene clinic treatment record 
notes that the veteran reported that he was feeling "pretty 
good."  He reported that he did not have any issues related 
to his PTSD.  He felt that it was a "natural trait that he 
cannot tolerate anything."  He argued with his wife.  He 
reported that he had been drunk daily consuming a fifth of 
liquor over a four day period.  He felt that his drinking was 
one way for him to cope.  He stayed at home and isolated 
himself.  He reported nightmares.  He had been married for 
thirty-four years.  His marital relationship was noted to be 
kind of amicable and was a give and take relationship.  His 
wife and him have both cheated on each other.  He did not 
intend to harm his wife or kids, despite discussing ways to 
kill his wife.  

It was noted that the veteran was casually dressed in pants 
and shirt appropriate for weather and purposes.  His affect, 
insight, and judgment were poor.  He was alert and oriented 
to person, place, time, and situation.  He verbalized no 
expression of suicidal ideation, but reported passive 
homicidal ideation.  However, he denied any plan or intent.  
He denied auditory or visual hallucinations.  The examiner 
noted that the veteran appeared to be handling his PTSD.  He 
denied any difficulty with his anger, his PTSD symptoms, and 
his relationships with his family.  He felt that he did not 
have PTSD.  He appeared to be minimizing his control and 
abuse issues.  He appeared to be in denial of his PTSD and 
alcohol addiction.  A GAF of 71 was assigned.  The veteran 
declined any further psychiatric treatment.  


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  With increased rating claims, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Initial Rating for PTSD

A 50 percent rating is warranted for PTSD when the disability 
is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

After a review of the evidence, the Board finds that a 
disability rating in excess of 50 percent is not warranted.  
In this regard, the Board notes that the evidence throughout 
the course of the appeal shows that the disability is not 
manifested by obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  

To the contrary, while the veteran complained of nightmares, 
insomnia, and irritability, private treatment records from 
the Community Wellness Center show that he was alert and 
oriented and was not overly psychotic.  While he was 
paranoid, he denied any delusions or hallucinations.  While 
he was noted to have poor concentration, he had average 
intelligence with concrete thought and fair abstract 
reasoning ability.  The records reflect that he had 
occupational difficulty and had trouble working with certain 
coworkers; however, he was able to work until retiring from a 
civilian job at the Cherry Point, Naval Air Station.  While 
he had marital difficulty, he remained married to his spouse 
for over thirty years.  During examination in March 2003, he 
was noted to have limited social relationships; however, he 
did have some friends and went to church.  He had adequate 
insight and judgment at that time.  Treatment records in 
April 2000 show that the veteran was involved in church and 
in the Masonic club.  

His GAF score throughout the course of the appeal ranged from 
45 to 60 which is consistent with moderate to serious 
symptomatology.  However, most recently his GAF was recorded 
as 71 during treatment in August 2004 which is consistent 
with mild symptoms.  

While the veteran's PTSD results in social and occupation 
impairment, the evidence does not show social and 
occupational impairment with deficiencies in most areas as 
contemplated by a higher rating.  In sum, the preponderance 
of the evidence demonstrates that the symptoms and degree of 
social and industrial impairment from the disability do not 
more nearly approximate the criteria for a 70 percent rating 
than those for a 50 percent rating at any time during initial 
evaluation period.  Accordingly, the disability warrants no 
more than a 50 percent rating during the course of this 
appeal.  

Finally, the Board has considered whether the case should be 
forwarded to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required hospitalization for his PTSD.  The evidence does not 
show that the manifestations of his PTSD are not in excess of 
those contemplated under the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from his service-connected PTSD would be in excess of that 
contemplated by the assigned evaluation. 


Increased Rating for Hearing Disability

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2004).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

In considering the veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss disability, the 
Board notes that the findings on the various private 
audiological examinations including the December 2002 and 
December 2004 are inadequate for VA rating purposes as they 
do not contain a controlled speech discrimination test 
(Maryland CNC) as required under 38 C.F.R. § 4.85.  

The April 2004 audiometric evaluations, under both the air 
conduction and bone conduction studies, are indicative of 
level I hearing impairment in both the right and left ears.  
A noncompensable evaluation is warranted when those values 
are applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004).  Consequently, a compensable evaluation for the 
veteran's bilateral hearing loss disability is not warranted 
under the schedular criteria.  In sum, the record 
demonstrates that the schedular rating assigned by the RO is 
correct.

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  The record reflects that the veteran has 
not required frequent periods of hospitalization for his 
hearing loss disability.  In addition, the manifestations of 
the disability are those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the veteran's hearing 
loss disability would be to a compensable degree.  Therefore, 
referral of the case for extra-schedular consideration is not 
in order.  

Combined Evaluation

The veteran contends that the combined disability rating for 
his service-connected disorders should higher than the 90 
percent presently assigned.  The veteran is service connected 
for post operative residuals of bilateral hallux valgus with 
pes planus and callous formation, rated as 50 percent 
disabling; PTSD, rated as 50 percent disabling; residuals of 
a shell fragment wound of the left arm, rated as 10 percent 
disabling; residuals of a shell fragment wound of the left 
lower extremity, rated as 10 percent disabling; residuals of 
a shell fragment wound of the right lower extremity, rated as 
10 percent disabling; tinnitus, rated as 10 percent 
disabling; residuals of a shell fragment wound of the right 
knee, rated as 10 percent disabling; chondromalacia and 
residuals of a shell fragment wound of the left knee, rated 
as 10 percent disabling; residuals of a shell fragment wound 
of the left hand, rated as noncompensable; bilateral hearing 
loss disability, rated as noncompensable; residuals of a 
shell fragment wound of the left thigh, rated as 
noncompensable; and residuals of a shell fragment wound of 
the right thigh, rated as noncompensable.  

As set forth above, higher evaluations for the veteran's 
service-connected PSTD and hearing loss disability are not in 
order.  Thus, all that remains is the question of whether the 
ratings individually assigned for the veteran's service-
connected disorders should be assigned a combined disability 
rating of more than 90 percent.  This requires only 
mechanical application of the combined rating table as 
provided in 38 C.F.R. § 4.25.

Where more than one extremity is involved, each extremity is 
to be evaluated separately and combined under 38 C.F.R. § 
4.25 using the bilateral factor under 38 C.F.R. § 4.26, if 
applicable. 

In this case, the veteran has several bilateral conditions 
including: bilateral pes planus (rated 50 percent disabling), 
shell fragment wounds of the right and left lower extremities 
(which is rated 10 percent disabling, each), and shell 
fragment wounds of the right and left knees (which is rated 
10 percent disabling, each).  As such, these bilateral 
disabilities must initially be combined.  Combining these 
disabilities results in a 68 percent evaluation.  With the 
addition of the bilateral factor of 10 percent (or 6.8) to 68 
percent, the added total is 74.8 percent, which rounded to 
the next highest percentage is 75 percent. 

Under 38 C.F.R. § 4.25, the highest service-connected 
disability rating is taken first, in this case the highest 
rating is 75 percent for his bilateral disabilities.  This 
number is then located in the leftmost column of the combined 
ratings table, to identify the 75 percent row.  This 75 
percent row is then intersected with the vertical column 
listing 50 percent at the top, corresponding to the next 
highest service-connected disability rating, in this case 50 
percent for PTSD.  The table indicates that the intersection 
of the 75 percent row and the 50 percent column is 88 
percent, and hence the intermediary combined rating is 88 
percent.  

Next, the 88 percent is then located in the leftmost column 
of the combined rating table, identifying the 88 percent row.  
This 88 percent row is then intersected with the vertical 
column listing 10 percent at the top, corresponding to the 10 
percent rating for shell fragment wound of the left arm, with 
the table indicating a 89 at the intersection.  Hence, that 
resulting intermediary combined rating is 89 percent. 

Next, the 89 percent is then located in the leftmost column 
of the combined rating table, identifying the 89 percent row.  
This 89 percent row is then intersected with the vertical 
column listing 10 percent at the top, corresponding to the 10 
percent rating for tinnitus, with the table indicating a 90 
at the intersection.  Hence, that resulting intermediary 
combined rating is 90 percent. 

There are no further disability ratings to be combined as the 
remaining service-connected disabilities are noncompensable.  
Accordingly, the 90 percent is the proper combine rating.  38 
C.F.R. § 4.25.

As this application of the rating table is a matter of law, 
not fact, the reasonable doubt doctrine is not for 
application. 38 U.S.C.A. § 5107(b).  Accordingly, the benefit 
sought on appeal is denied.




ORDER

An initial rating in excess of 50 percent for PTSD is denied.

A compensable disability evaluation for bilateral hearing 
loss disability is denied.

A combined disability rating in excess of 90 percent for 
service-connected disabilities is denied.




	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


